Citation Nr: 1123383	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  06-39 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1994 to July 1998.  He is a Persian Gulf War veteran.  Following active military service, he also performed active duty for training and inactive duty training at various times prior to October 1, 2002.  

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that in pertinent part denied service connection for a left knee injury.

In a September 2009 decision, the Board adjudicated all other issues on appeal, but remanded the left knee claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its September 2009 remand decision, the Board requested that the AMC schedule a VA compensation examination to determine the nature and etiology of any current left knee disorder.  There is no indication that such examination was scheduled.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).  In this case, the Veteran seeks service connection for a painful left knee.  Thus, all left knee-related symptoms must be considered.  Moreover, because the Veteran is a Persian Gulf War veteran, VA must consider the etiology of all left knee-related symptoms, including any symptom that cannot be attributed to a known clinical diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for an orthopedic examination of the left knee by an orthopedist (an M.D.).  The orthopedist is asked to do the following:

I.  Note a review of the claims file, especially the numerous left knee treatment reports contained in the service treatment records. 

II.  Elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  

III.  For each diagnosis offered, address whether it is at least as likely as not (50 percent or greater probability) that the diagnosed left knee-related disorder is related to left knee injuries incurred in active military service.

IV.  The examiner is also asked to address whether there is any left-knee related symptom or complaint, such as joint or muscle pain, which cannot be attributed to a known medical diagnosis.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  Following the above, the AMC should review all relevant evidence, including evidence submitted since the March 2011 supplemental statement of the case (SSOC), and then re-adjudicate the service connection claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


